                                         Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 1 of 17




                                   1
                                                        IN THE UNITED STATES DISTRICT COURT
                                   2
                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4
                                        JOHN JENNINGS, et al.,                   Case No. 18-cv-00268-CW
                                   5
                                                   Plaintiffs,
                                   6                                             ORDER ON MOTION TO DISMISS
                                              v.                                 FIRST AMENDED COMPLAINT
                                   7
                                        JANET NAPOLITANO, et al.,
                                   8                                             (Dkt. No. 33)
                                                   Defendants.
                                   9
  United States District Court
Northern District of California




                                  10        On March 26, 2018, Defendants Janet Napolitano, President of
                                  11   the University of California (UC) Regents; Nicholas Dirks, former
                                  12   Chancellor of UC Berkeley (UCB); Carol Christ, current Chancellor
                                  13   of UCB; Stephen Sutton, Interim Vice Chancellor of Student
                                  14   Affairs Division at UCB; Joseph Greenwell, Associate Vice
                                  15   Chancellor for Student Affairs and Dean of Students at UCB; Margo
                                  16   Bennett, Chief of Police for the University of California Police
                                  17   Department (UCPD); Alex Yao, Operations Division Captain for
                                  18   UCPD; Leroy Harris, Patrol Lieutenant for UCPD; Marc DeCoulode,
                                  19   Services Unit Lieutenant for UCPD; and Joey Williams, Patrol
                                  20   Lieutenant for UCPD (collectively, the UCB Defendants) brought a
                                  21   motion to dismiss the First Amended Complaint (FAC).          Plaintiffs
                                  22   John Jennings, Katrina Redelsheimer, Trever Hatch and Donald
                                  23   Fletcher oppose the motion.      The Court found the motion to
                                  24   dismiss suitable for disposition on the papers.         Having reviewed
                                  25   the papers and the record, the Court GRANTS the UCB Defendants’
                                  26   Motion to Dismiss, with leave to amend.
                                  27

                                  28
                                            Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 2 of 17



                                                                           BACKGROUND
                                   1
                                       I.      Factual Background
                                   2
                                               Unless otherwise noted, the factual background is taken from
                                   3
                                       the FAC, which is assumed to be true for purposes of Defendants’
                                   4
                                       motion to dismiss.       Docket No. 8 (FAC).
                                   5
                                               Plaintiffs are four individuals who had planned to attend an
                                   6
                                       event featuring Milo Yiannopolous, a conservative gay media
                                   7
                                       personality and political commentator.           The event was hosted at
                                   8
                                       UCB by a registered student organization.
                                   9
                                               UCB Defendants Napolitano and Bennett are sued in their
  United States District Court
Northern District of California




                                  10
                                       official capacities only.        Defendant Dirk is sued in his
                                  11
                                       individual capacity only.        The others (Sutton, Christ, Greenwell,
                                  12
                                       Yao, Harris, DeCoulode and Williams) are sued in both their
                                  13
                                       individual and official capacities.
                                  14
                                               In 2016 and 2017, Yiannopolous went on a speaking tour on
                                  15
                                       college campuses.       FAC ¶ 47.    He was scheduled to attend UCB on
                                  16
                                       February 1, 2017.       Id. ¶ 67.    Prior to the scheduled UCB event,
                                  17
                                       there were violent protests on at least three university campuses
                                  18
                                       on Yiannopolous’ tour.        Id. ¶ 48.     Defendants were aware of the
                                  19
                                       possibility of potential protestors at the Yiannopolous event.
                                  20
                                       Prior to the event, UCPD had disclosed a security plan to the
                                  21
                                       public.     Id. ¶¶ 92 & 112.     Defendant Harris reached out to the
                                  22
                                       Special Response Teams (SRT) at UC campuses for back-up in
                                  23
                                       anticipation of protestors.         Id. ¶ 66.    Defendant DeCoulode
                                  24
                                       briefed the 100 SRT officers present on crowd control methods.
                                  25
                                       Id. ¶ 68.
                                  26
                                               On February 1, 2017, around 5:30 p.m., crowds began forming
                                  27
                                       outside of Sproul Plaza by Martin Luther King Student Center (MLK
                                  28
                                                                               2
                                         Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 3 of 17




                                   1   Center) at the UCB campus.     Id. ¶¶ 69-70.     Barricades were

                                   2   erected in anticipation of the Yiannopolous event.          These

                                   3   barricades were “arranged in a triangulated configuration” that

                                   4   later on “corral[ed] people in Sproul Plaza in such a way as to

                                   5   prevent them from escaping the area without first confronting

                                   6   protestors.”     Id. ¶ 85.   The barricades “enclose[d] the plaza and

                                   7   deprive[d]” Plaintiffs Jennings and Redelsheimer of escape

                                   8   access.    Id.   Around 6:00 p.m., several individuals tore down the

                                   9   barricades formed and stormed the MLK Center.         Id.   Inside the
  United States District Court
Northern District of California




                                  10   MLK Center, SRT officers watched as individuals were assaulted

                                  11   outside.   Id. ¶ 74.   On several occasions, SRT officers attempted

                                  12   to rescue victims who were being beaten and then retreated back

                                  13   into the MLK Center.    Id. ¶ 75.     After some rescues, Defendant

                                  14   Williams ordered SRT officers to keep the door closed and to stop

                                  15   rescuing individuals.     Id. ¶ 76.

                                  16        On February 1, 2017, around 6:30 p.m., Plaintiffs Jennings

                                  17   and Redelsheimer arrived at Sproul Plaza.        Id. ¶ 91-93.     They

                                  18   were physically assaulted by assailants, attacked with sticks and

                                  19   pepper-sprayed.    Id. ¶¶ 95-96.    If the barricades had not been

                                  20   erected as they were, Plaintiffs Jennings and Redelsheimer would

                                  21   not have been pinned against the barricades and could have

                                  22   escaped by a southern exit.      Id. ¶ 105.

                                  23        Plaintiff Hatch arrived at Sproul Plaza around 6:40 p.m.            He

                                  24   suffered welts and burns from pepper-spray.        Id. ¶ 117.

                                  25   Plaintiff Hatch screamed for help; he was lifted over a second

                                  26   barricade, and ultimately pulled into the MLK Center by a third-

                                  27   party.    Id. ¶ 115.

                                  28        Plaintiff Fletcher was at a bar when he learned that the
                                                                             3
                                         Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 4 of 17




                                   1   Yiannopolous event was cancelled.       Id. ¶ 123.    Fletcher and his

                                   2   friends were attacked on Bancroft Way where no police were

                                   3   present.      Id. ¶ 125-26.   Fletcher was transported to Highland

                                   4   Hospital in Oakland after suffering injuries in this attack.           Id.

                                   5   ¶ 127.

                                   6   II.     Procedural Background
                                   7           Plaintiffs filed the FAC alleging claims under Title 28

                                   8   U.S.C. § 1983.      All Plaintiffs are alleging a violation of their

                                   9   due process rights under the Fourteenth Amendment (claim 1)
  United States District Court
Northern District of California




                                  10   against UCB Defendants.       Plaintiffs Jennings, Redelsheimer and

                                  11   Hatch are alleging a violation of their right to assemble under

                                  12   the First Amendment (claim 3) against the UCB Defendants and the

                                  13   City of Berkeley.1      All Plaintiffs also brought various state law

                                  14   claims against the UCB Defendants and are seeking injunctive and

                                  15   declaratory relief.      Id. ¶¶ 212-20.   On February 5, 2018, the

                                  16   Court related this case to Robles v. In the Name of Humanity, We

                                  17   Refuse to Accept a Fascist America et al, 17-cv-04864-CW

                                  18   (Robles).      On February 26, 2018, Plaintiffs voluntarily dismissed

                                  19   their state law claims against UCB Defendants.         Docket No. 29.

                                  20   On March 26, 2018, UCB Defendants filed a Motion to Dismiss

                                  21   Plaintiffs’ First Amended Complaint, attacking all claims against

                                  22   them.       At issue against UCB Defendants now are Plaintiffs’ § 1983

                                  23   claims.

                                  24                                   LEGAL STANDARD
                                  25           A complaint must contain a “short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.”            Fed. R.

                                  27
                                               1
                                              The claims against the City of Berkeley Defendants have
                                  28
                                       been voluntarily dismissed. See Docket No. 40.
                                                                        4
                                         Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 5 of 17




                                   1   Civ. P. 8(a).   The plaintiff must proffer “enough facts to state

                                   2   a claim to relief that is plausible on its face.”         Ashcroft v.

                                   3   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

                                   4   Twombly, 550 U.S. 544, 570 (2007)).       On a motion under Rule

                                   5   12(b)(6) for failure to state a claim, dismissal is appropriate

                                   6   only when the complaint does not give the defendant fair notice

                                   7   of a legally cognizable claim and the grounds on which it rests.

                                   8   Twombly, 550 U.S. at 555.     A claim is facially plausible “when

                                   9   the plaintiff pleads factual content that allows the court to
  United States District Court
Northern District of California




                                  10   draw the reasonable inference that the defendant is liable for

                                  11   the misconduct alleged.”     Iqbal, 556 U.S. at 678.

                                  12        In considering whether the complaint is sufficient to state

                                  13   a claim, the court will take all material allegations as true and

                                  14   construe them in the light most favorable to the plaintiff.

                                  15   Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049,

                                  16   1061 (9th Cir. 2008).     The court’s review is limited to the face

                                  17   of the complaint, materials incorporated into the complaint by

                                  18   reference, and facts of which the court may take judicial notice.

                                  19   Id. at 1061.    However, the court need not accept legal

                                  20   conclusions, including threadbare “recitals of the elements of a

                                  21   cause of action, supported by mere conclusory statements.”

                                  22   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                  23        When granting a motion to dismiss, the court is generally

                                  24   required to grant the plaintiff leave to amend, even if no

                                  25   request to amend the pleading was made, unless amendment would be

                                  26   futile.   Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv.

                                  27   Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).        In determining

                                  28   whether amendment would be futile, the court examines whether the
                                                                            5
                                            Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 6 of 17




                                   1   complaint could be amended to cure the defect requiring dismissal

                                   2   “without contradicting any of the allegations of [the] original

                                   3   complaint.”      Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th

                                   4   Cir. 1990).

                                   5                                     DISCUSSION
                                   6           Plaintiffs now only allege two claims against the UCB

                                   7   Defendants: (1) all Plaintiffs are alleging a violation of their

                                   8   Fourteenth Amendment right to due process pursuant to § 1983 and

                                   9   (2) Plaintiffs Jennings, Redelsheimer, and Hatch are alleging a
  United States District Court
Northern District of California




                                  10   violation of their First Amendment right to associate pursuant to

                                  11   § 1983.      Plaintiffs are seeking damages, along with declaratory

                                  12   and injunctive relief.        The UCB Defendants move to dismiss these

                                  13   claims under Federal Rules of Civil Procedure, Rules 12(b)(1) and

                                  14   12(b)(6).

                                  15   I.      Section 1983 Claims Against UCB Defendants in Their Official
                                               Capacities
                                  16
                                               A.    Damages Against UCB Defendants in Their Official
                                  17                 Capacities Are Barred by the Eleventh Amendment
                                  18           UCB Defendants argue that Plaintiffs are barred from

                                  19   asserting § 1983 claims against them in their official capacities

                                  20   as state officials.       Plaintiffs do not refute this in their

                                  21   opposition, and thus appear to concede it.           State officials sued

                                  22   in their official capacities are considered “arms of the State”

                                  23   and are immune under the Eleventh Amendment from suits brought in

                                  24   federal court because they are not “persons” subject to suit

                                  25   under § 1983.      Will v. Mich. Dep’t of State Police, 491 U.S. 58,

                                  26   70-71 (1989).      The Ninth Circuit has ruled on multiple occasions

                                  27   that the “Regents, a corporation created by the California

                                  28   constitution, is an arm of the state for Eleventh Amendment
                                                                               6
                                         Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 7 of 17




                                   1   purposes, and therefore is not a ‘person’ within the meaning of

                                   2   section 1983.”   Armstrong v. Meyers, 964 F.2d 948, 949–50 (9th

                                   3   Cir. 1992).   See also BV Eng’g v. Univ. of California, Los

                                   4   Angeles, 858 F.2d 1394, 1395 (9th Cir. 1988) (quoting Jackson v.

                                   5   Hayakawa, 682 F.2d 1344, 1360 (9th Cir. 1982)) (holding that the

                                   6   Regents is “considered to be an instrumentalit[y] of the state,

                                   7   and therefore enjoy[s] the same immunity as the state of

                                   8   California”) (internal quotation marks and citations omitted).

                                   9        Here, UCB Defendants Napolitano, Sutton, Greenwell, Christ,
  United States District Court
Northern District of California




                                  10   Bennett, Yao, Harris, DeCoulode and Williams were all sued in

                                  11   their official capacities in their roles as UC officials and thus

                                  12   are immune from damages under the Eleventh Amendment.             See

                                  13   Robles, 17-cv-04864, Motion to Dismiss Order at 7-9 (Sept. 4,

                                  14   2018).    Because amendment would be futile, Plaintiffs’ § 1983

                                  15   claims seeking damages against UCB Defendants in their official

                                  16   capacities are dismissed with prejudice without leave to amend.

                                  17        B.     Ex Parte Young Injunctive Relief
                                  18        Defendants argue that Plaintiffs lack standing to seek

                                  19   injunctive relief on Plaintiffs’ § 1983 claims.         Specifically,

                                  20   Defendants argue that Plaintiffs have not alleged facts that show

                                  21   that there is a “sufficient likelihood” that Plaintiffs will be

                                  22   wronged in a similar way again.      While the Eleventh Amendment

                                  23   bars lawsuits against individuals in their official capacities

                                  24   acting as an arm of the state, there is a limited exception

                                  25   allowing for claims for prospective injunction relief against

                                  26   state actors in their official capacities if there is a

                                  27   likelihood that the plaintiffs will be injured in a similar

                                  28   fashion again.   Plaintiffs allege that they intend to visit the
                                                                            7
                                         Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 8 of 17




                                   1   UCB campus again when “controversial events are held in the

                                   2   future” and are “fearful they may be harmed again.”          FAC ¶¶ 148,

                                   3   167 & 213.    This is a conclusory assertion unsupported by any

                                   4   factual statements that there is a likelihood of this harm

                                   5   occurring again.    There are no factual allegations that there

                                   6   will be another controversial event held at UCB, let alone one in

                                   7   Sproul Plaza using the barricades that allegedly prevented

                                   8   Plaintiffs from escaping.     There are no allegations that there is

                                   9   a policy to set up barricades again that would prevent
  United States District Court
Northern District of California




                                  10   individuals from escaping, nor that violent protesters will show

                                  11   up with baseball bats and pepper spray again.         City of Los

                                  12   Angeles v. Lyons, 461 U.S. 95, 111 (1983) (the “speculative

                                  13   nature” of “future injury” that plaintiff may be arrested again

                                  14   in the future and subject to a chokehold is insufficient to

                                  15   establish “any real or immediate threat that the plaintiff will

                                  16   be wronged again”).    Accordingly, Plaintiffs’ claim for

                                  17   injunctive relief must be dismissed.       Because amendment may not

                                  18   be futile, the Court grants Plaintiffs leave to amend this claim

                                  19   against Defendants.

                                  20   II.   Section 1983 Claims Against UCB Defendants in Their
                                             Individual Capacities
                                  21
                                             A.     Plaintiffs’ Fourteenth Amendment Claim
                                  22
                                             Plaintiffs allege that Defendants Dirks, Christ, Sutton,
                                  23
                                       Greenwell, Yao, Harris, DeCoulode and Williams violated
                                  24
                                       Plaintiffs’ due process rights under the Fourteenth Amendment due
                                  25
                                       to a state-created danger.     “[M]embers of the public have no
                                  26
                                       constitutional right to sue state actors who fail to protect them
                                  27
                                       from harm inflicted by third parties” unless a “special
                                  28
                                                                            8
                                         Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 9 of 17




                                   1   relationship” between the state and the plaintiffs exists because

                                   2   the plaintiffs are within the state actor’s custody, or there is

                                   3   a danger created by the state.      Johnson v. Seattle, 474 F.3d 634,

                                   4   639 (9th Cir. 2007).    To state a claim under the state-created

                                   5   danger exception, a plaintiff must allege that “an affirmative

                                   6   act by the [defendant] [left] the plaintiff in a more dangerous

                                   7   position than the one in which they found him.”         Estate of Amos

                                   8   ex rel. Amos v. City of Page, Arizona, 257 F.3d 1086, 1091 (9th

                                   9   Cir. 2001) (original emphasis and citations omitted).             Moreover,
  United States District Court
Northern District of California




                                  10   a plaintiff must also plead that the defendants were deliberately

                                  11   indifferent to a known danger that was created by the conduct.

                                  12   L.W. v. Grubbs, 92 F.3d 894, 896 (9th Cir. 1996).2

                                  13             1.    Plaintiffs Sufficiently Allege that the Barricades
                                                       Constituted a State-Created Danger
                                  14
                                            Plaintiffs argue that they meet the state-created danger
                                  15
                                       exception because UCB Defendants affirmatively created a danger
                                  16
                                       by (a) directing police to vacate Sproul Plaza which allowed the
                                  17
                                       rioters to come into that plaza; (b) erecting barricades that
                                  18
                                       prevented individuals from leaving Sproul Plaza; (c) locking and
                                  19
                                       barricading the doors to the MLK Center and not aiding
                                  20
                                       individuals in Sproul Plaza; (d) issuing “feckless disbursal
                                  21
                                       [sic] orders” and “hollow threats of arrest” which aggravated the
                                  22

                                  23        2 Defendants argue that the applicable standard here should
                                  24   not be deliberate indifference, but rather a “purpose to harm”
                                       because circumstances here were similar to violent prison riots
                                  25   requiring snap judgment decisions. Motion at 10-12. However,
                                       unlike prison riots, these violent riots could have and indeed
                                  26   were anticipated by Defendants. Thus, the deliberate
                                       indifference standard is applicable. Furthermore, the Ninth
                                  27   Circuit has also held that the deliberate indifference standard
                                       is appropriate in context of rallies or protests that may turn
                                  28   violent. See Hernandez v. City of San Jose, No. 17-15576, Slip
                                       Op. at 13 (9th Cir. July 27, 2018).
                                                                        9
                                        Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 10 of 17




                                   1   crowds and made the rioters more violent; and (e) giving false

                                   2   assurances of safety upon which Plaintiffs relied.         Opposition at

                                   3   9-11.

                                   4           Plaintiffs have failed to specify which actors made

                                   5   dispersal orders, threats of arrest and false assurances.         See

                                   6   FAC ¶¶ 82-83; see also id. ¶¶ 92 & 112.       For this reason,

                                   7   Plaintiffs’ allegations of these purported affirmative actions do

                                   8   not survive Defendants’ motion to dismiss.

                                   9           Plaintiffs have alleged which specific Defendants committed
  United States District Court
Northern District of California




                                  10   the other purported affirmative actions.       Plaintiffs specified

                                  11   that Defendant DeCoulode ordered the SRT officers to retreat from

                                  12   Sproul Plaza.    FAC ¶ 69.   The FAC also alleges that Defendant

                                  13   Williams ordered officers to lock the doors into the MLK Center

                                  14   and not to rescue any more individuals.       Id., ¶ 76.    The FAC also

                                  15   alleges that Defendants Harris and Yao had ordered the barricades

                                  16   to be erected.    Id., ¶¶ 50-51.

                                  17           Of these purported affirmative actions, only erecting

                                  18   barricades was an affirmative action that may have created a

                                  19   danger for Plaintiffs.    Plaintiffs allege that erecting the

                                  20   barricades prevented an alternative safe exit point from the

                                  21   southern end of Sproul Plaza and thus placed them in a worse

                                  22   position than they otherwise would have been.        These allegations

                                  23   are sufficient to allege a state-created danger.

                                  24           The other allegations do not show affirmative actions by

                                  25   Defendants that “placed [plaintiffs] in danger that [they]

                                  26   otherwise would not have faced.”      Kennedy v. City of Ridgefield,

                                  27   439 F.3d 1055, 1062-63 (9th Cir. 2006).       Plaintiffs allege that

                                  28   the order to vacate caused protesters to swarm Sproul Plaza,
                                                                           10
                                        Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 11 of 17




                                   1   allowing the riot to become more dangerous.        This did not place

                                   2   Plaintiffs in a more dangerous situation.       Plaintiffs’ FAC

                                   3   alleges that protesters intended to enter Sproul Plaza.           See FAC

                                   4   ¶¶ 56-57.   Thus, Defendant DeCoulode’s order for SRT officers to

                                   5   vacate Sproul Plaza did not expose Plaintiffs “to a danger which

                                   6   he or she would not have otherwise faced.”        Hernandez, No. 17-

                                   7   15576, at 17 (citing Henry A. v. Willden, 678 F.3d 991, 1002-03

                                   8   (9th Cir. 2012)); compare with id. at 16 (“[T]he Officers’

                                   9   affirmative acts created a danger the [plaintiffs] otherwise
  United States District Court
Northern District of California




                                  10   would not have faced.    Being attacked by . . . protesters was

                                  11   only a possibility when [plaintiffs] arrived . . . .         The

                                  12   Officers greatly increased that risk of violence when they

                                  13   shepherded and directed the [plaintiffs] towards the unruly mob

                                  14   waiting outside . . . .”).

                                  15        Similarly, Plaintiffs’ allegations do not show that

                                  16   Defendant Williams’ order that SRT officials lock down the MLK

                                  17   Center and fail to aid those in need placed Plaintiffs in a more

                                  18   dangerous situation.    While locking doors to the MLK Center may

                                  19   be an affirmative action, Plaintiffs have not alleged how this

                                  20   created a more dangerous situation for Plaintiffs.         For example,

                                  21   there are no allegations that locking the doors to the MLK Center

                                  22   prevented an alternative safe escape route as Plaintiffs allege

                                  23   the barricades did.    At most, Plaintiffs allege the dangerous

                                  24   situation was created when SRT officials did not affirmatively go

                                  25   back into Sproul Plaza to help victims but rather observed the

                                  26   violence from the MLK Center.     FAC ¶¶ 140(h)-(k).      These are

                                  27   inactions by Defendants.     See Pinder v. Johnson, 54 F.3d 1169,

                                  28   1176 n* (4th Cir. 1995) (“While it is true that inaction can
                                                                           11
                                        Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 12 of 17




                                   1   often be artfully recharacterized as ‘action,’ courts should

                                   2   resist the temptation to inject this alternate framework into

                                   3   omission cases by stretching the concept of ‘affirmative acts’

                                   4   beyond the context of immediate interactions between the officer

                                   5   and the plaintiff.”).

                                   6        Thus, only Defendants Harris and Yao’s affirmative action to

                                   7   erect barricades may have been a state-created danger.

                                   8              2.   Plaintiffs’ Have Not Pled Defendants’ Deliberate
                                                       Indifference to the Barricades’ Danger
                                   9
                                            Because Plaintiffs have pled sufficient facts alleging a
  United States District Court
Northern District of California




                                  10
                                       state-created danger, the next step is to determine whether
                                  11
                                       Defendants Harris and Yao were deliberately indifferent to the
                                  12
                                       danger.   Plaintiffs have not alleged facts to show that
                                  13
                                       Defendants Harris and Yao were deliberately indifferent when they
                                  14
                                       directed the barricades to be erected.       Plaintiffs argue that
                                  15
                                       these Defendants knew there was a known or obvious danger because
                                  16
                                       of prior riots that occurred at other Yiannopolous events and
                                  17
                                       prior controversial events held at UCB.       However, the question is
                                  18
                                       not whether these Defendants were aware of the potential
                                  19
                                       dangerous situations; rather, the question is whether these
                                  20
                                       Defendants knew that the affirmative conduct of setting up
                                  21
                                       barricades would lead to the dangerous situation of preventing
                                  22
                                       individuals from leaving, but nevertheless deliberately proceeded
                                  23
                                       in spite of knowing of this danger.
                                  24
                                            The Court finds Hernandez v. City of San Jose, 241 F. Supp.
                                  25
                                       3d 959 (N.D. Cal. 2017), persuasive and applicable here.          In
                                  26
                                       Hernandez, the plaintiffs attended a controversial event for
                                  27
                                       then-Presidential nominee Donald Trump, resulting in violent
                                  28
                                                                           12
                                        Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 13 of 17




                                   1   riots.   241 F. Supp. at 965.    Hernandez alleged that the city and

                                   2   police department’s crowd control policy was insufficient and

                                   3   that the defendants were deliberately indifferent to the

                                   4   plaintiffs’ safety.    Id.   Hernandez also claimed that the police

                                   5   officers on duty that night directed himself and others through a

                                   6   single exit which put them in danger.       Id.   The Hernandez court

                                   7   dismissed the plaintiff’s Fourteenth Amendment claim as to the

                                   8   chief of police.     The court held that allegations that the chief

                                   9   of police devised a crowd-control plan that would cause harm to
  United States District Court
Northern District of California




                                  10   the plaintiffs and that the police chief had known that violence

                                  11   had erupted at previous Trump events were not sufficient to

                                  12   survive the motion to dismiss.      Id. at 969.    The court noted that

                                  13   “the question is whether [the police chief] knew the adoption of

                                  14   the crowd-control plan increased the risk of violence to the

                                  15   point that Plaintiffs would have been better off had the police

                                  16   not come up with any operational plan whatsoever.”         Id. at 971

                                  17   (original emphasis and citation omitted).         But the Hernandez

                                  18   complaint did not allege that at the time the crowd-control plan

                                  19   was devised, the police chief “had any reason to believe that

                                  20   such a plan would increase the risk of harm to Plaintiffs.”           Id.

                                  21   at 971-72.   “The FAC [did] not allege that [the police chief]

                                  22   knew where anti-Trump protesters were likely to be located, nor

                                  23   does the FAC allege that [the police chief] knew that Plaintiffs

                                  24   would be safer if they were allowed to leave in any direction.”

                                  25   Id.   “Additionally, the FAC [did] not allege that [the police

                                  26   chief] knew that the crowd-control plan was so defective that

                                  27   Plaintiffs would be better off if police simply had no plan

                                  28   whatsoever.”   Id.   Thus, there were not sufficient allegations of
                                                                           13
                                        Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 14 of 17




                                   1   actual knowledge or willful blindness to the danger of the crowd-

                                   2   control plan.   Id. at 972.

                                   3        Here, Plaintiffs’ allegations that Defendants Harris and Yao

                                   4   enacted the plan to erect barricades fail for the same reasons

                                   5   addressed in Hernandez.    There are no factual allegations that

                                   6   when Defendants Harris and Yao created the plan for the

                                   7   Yiannopolous event, they knew it would trap individuals and

                                   8   prevent exit from Sproul Plaza.      The conclusory and formulaic

                                   9   recitations that UCB Defendants “knew that the crowd control plan
  United States District Court
Northern District of California




                                  10   the UC Berkeley Defendants adopted was so defective that

                                  11   Plaintiffs . . . would have been better off if the UC Berkeley

                                  12   Defendants had no plan whatsoever” is not supported by any

                                  13   factual allegations.    See FAC ¶ 144.     This is conclusory and does

                                  14   not survive a motion to dismiss.      See Iqbal, 556 U.S. at 678.

                                  15        Separately, because Plaintiff Fletcher did not enter Sproul

                                  16   Plaza and was attacked on Bancroft Way instead, he was not

                                  17   affected by the barricades, or any of the Defendants’ conduct.

                                  18   Plaintiff Fletcher has alleged no additional facts that any of

                                  19   the Defendants took affirmative actions to place him in a state-

                                  20   created danger.   Plaintiff Fletcher’s Fourteenth Amendment claim

                                  21   against Defendants fails for this independent reason.

                                  22        Because Plaintiffs have not alleged sufficient facts to show

                                  23   that any of the UCB Defendants affirmatively, and with deliberate

                                  24   indifference, directed action that caused Plaintiffs to be in a

                                  25   state-created danger, Plaintiffs’ Fourteenth Amendment claim

                                  26   against all UCB Defendants is dismissed.       Because this is the

                                  27   first Motion to Dismiss, the Court will grant Plaintiffs leave to

                                  28   amend to cure these deficiencies, if they can truthfully do so.
                                                                           14
                                        Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 15 of 17



                                            B.   Plaintiffs’ First Amendment Claim
                                   1
                                            Plaintiffs’ allegations do not amount to a claim for
                                   2
                                       violation of the First Amendment pursuant to § 1983.         Plaintiffs’
                                   3
                                       theory is that UCB Defendants’ “Crowd Control Policy abuts upon
                                   4
                                       sensitive areas of basic First Amendment freedoms.”         FAC ¶ 137.
                                   5
                                       Plaintiffs essentially claim that Defendants infringed
                                   6
                                       Plaintiffs’ freedom to associate with one another by failing to
                                   7
                                       restrain third-party hecklers.      Id. ¶ 170-72.
                                   8
                                            To state a claim for infringement of free assembly, “a
                                   9
                                       plaintiff must [plead] that the [defendant] imposed a serious
  United States District Court
Northern District of California




                                  10
                                       burden upon, or affected in a significant way, or substantially
                                  11
                                       restrained the plaintiff’s ability to associate.”         Mandel v. Bd.
                                  12
                                       Of Trustees of California State Univ., 17-cv-3511-WHO, 2018 WL
                                  13
                                       1242067, at *10 (N.D. Cal. Mar. 9, 2018) (quoting San Jose
                                  14
                                       Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1033 (9th
                                  15
                                       Cir. 2004)) (internal alteration marks omitted).        Similar to the
                                  16
                                       defective pleadings in Robles, Plaintiffs here have not pled
                                  17
                                       affirmative acts by the UCB Defendants that interfered with
                                  18
                                       Plaintiffs’ First Amendment right to associate.        See Robles
                                  19
                                       Motion to Dismiss Order at 9-10.      Instead, their allegations are
                                  20
                                       that UCB Defendants enforced a defective policy as third parties
                                  21
                                       interfered with their rights.     However, the First Amendment does
                                  22
                                       not require the individual Defendants to protect Plaintiffs
                                  23
                                       against the actions of others.      See Haitian Refugee Ctr., Inc. v.
                                  24
                                       Baker, 953 F.2d 1498, 1513 (11th Cir. 1992) (holding that
                                  25
                                       “associational freedom in no way implies a right to compel the
                                  26
                                       Government to provide access to those with whom one wishes to
                                  27
                                       associate); see also DeShaney v. Winnebago Cnty. Dep’t of Soc.
                                  28
                                                                           15
                                        Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 16 of 17




                                   1   Servs., 489 U.S. 189, 195 (1989) (The Due Process Clause “forbids

                                   2   the State itself to deprive individuals of life, liberty, or

                                   3   property without ‘due process of law,’ but its language cannot

                                   4   fairly be extended to impose an affirmative obligation on the

                                   5   State to ensure that those interests do not come to harm through

                                   6   other means.”).

                                   7         Here, Plaintiffs have asserted no separate factual

                                   8   allegations of how Defendants’ actions affirmatively interfered

                                   9   with their First Amendment right to assemble.        Accordingly,
  United States District Court
Northern District of California




                                  10   Plaintiffs’ First Amendment claim against all UCB Defendants is

                                  11   dismissed.   Since it is not clear that amendment would be futile,

                                  12   the Court grants Plaintiffs leave to amend their claim against

                                  13   UCB Defendants in their individual capacities to cure these

                                  14   deficiencies if they can truthfully do so.

                                  15   III. Qualified Immunity
                                  16         Because the Court finds that Plaintiffs have failed to

                                  17   allege sufficient facts to establish liability under § 1983, the

                                  18   Court need not address whether UCB Defendants are entitled to

                                  19   qualified immunity.

                                  20   IV.   Plaintiffs’ Claim for Punitive Damages
                                  21         Plaintiffs are not entitled to seek punitive damages against

                                  22   UCB Defendants in their official capacities.        Punitive damages

                                  23   are not available in suits under § 1983 against government

                                  24   entities.    Vt. Agency of Natural Res. v. United States ex rel.

                                  25   Stevens, 529 U.S. 765, 785 (2000) (citing Newport v. Fact

                                  26   Concerts, Inc., 453 U.S. 247 (1981)).       State officials acting in

                                  27   their official capacities are also immune from punitive damages.

                                  28   Will, 491 U.S. at 58; Mitchell v. Dupnik, 75 F.3d 517, 527 (9th
                                                                           16
                                        Case 4:18-cv-00268-CW Document 53 Filed 11/14/18 Page 17 of 17




                                   1   Cir. 1996).   Thus, to the extent Plaintiffs are seeking punitive

                                   2   damages against UCB Defendants in their official capacities as

                                   3   state officials, the Eleventh Amendment bars such a claim.

                                   4        Punitive damages are available against state official

                                   5   defendants in their individual capacities.        Smith v. Wade, 461

                                   6   U.S. 30 (1983).   To the extent that Plaintiffs are seeking

                                   7   punitive damages against UCB Defendants in their individual

                                   8   capacities, Plaintiffs have not alleged sufficient facts that UCB

                                   9   Defendants’ actions amount to reckless or callous disregard for
  United States District Court
Northern District of California




                                  10   Plaintiffs’ rights, since they have failed to allege facts with

                                  11   sufficient particularity of a cognizable legal claim.         Thus,

                                  12   Plaintiffs’ punitive damage claim against UCB Defendants in their

                                  13   individual capacities also fails.

                                  14                                     CONCLUSION

                                  15        The Court GRANTS the UCB Defendants’ motion to dismiss

                                  16   (Docket No. 33) and grants Plaintiffs leave to amend claims

                                  17   against Defendants in their individual capacities, and their

                                  18   claim against Defendants in their official capacities for Ex

                                  19   Parte Young injunctive relief.      Plaintiffs shall have twenty-one

                                  20   days to file their Second Amended Complaint if they can cure the

                                  21   defects addressed in this Order.

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: November 14, 2018
                                                                                CLAUDIA WILKEN
                                  25                                            United States District Judge
                                  26

                                  27

                                  28
                                                                           17
